UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-4352



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


BRUCE L. MCCLELLAND,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Raymond A. Jackson, District
Judge. (CR-01-113)


Submitted:   August 29, 2002              Decided:   September 5, 2002


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Bruce L. McClelland, Appellant Pro Se. Peter Conrad Myers, OFFICE
OF THE STAFF JUDGE ADVOCATE, Langley Air Force Base, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bruce L. McClelland was convicted by a magistrate judge of a

traffic offense.      He filed an appeal with the federal district

court.      On   February    25,   2002,   the   district   court   dismissed

McClelland’s appeal.        McClelland now seeks to appeal the district

court’s order.      We dismiss the appeal for lack of jurisdiction

because McClelland’s notice of appeal was not timely filed.

     Parties are accorded ten days after the entry of the district

court’s final judgment or order to note an appeal, see Fed. R. App.

P. 4(b)(1), unless the district court extends the appeal period

under Fed. R. App. P. 4(b)(4).         This appeal period is “mandatory

and jurisdictional.”        United States v. Raynor, 939 F.2d 191, 197

(4th Cir. 1991); United States v. Schuchardt, 685 F.2d 901, 902

(4th Cir. 1982).

     The district court’s order was entered on the docket on

February 25, 2002. McClelland’s notice of appeal was filed on April

24, 2002.     Because McClelland failed to file a timely notice of

appeal or to obtain an extension, we dismiss the appeal.                  We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                    DISMISSED




                                       2